Citation Nr: 1533511	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  13-34 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for schizophrenia, paranoid type.

3.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder other than schizophrenia and PTSD, to include bipolar disorder.


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney at Law


ATTORNEY FOR THE BOARD

C.S. De Leo
INTRODUCTION

The Veteran served on active duty from August 1965 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2011 and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

By way of background, in a June 2011 decision, the RO assigned a 30 percent rating for PTSD from December 13, 2010.  The effective date is the date the RO received the Veteran's claim for entitlement to service connection.  The June 2011 decision also denied service connection for schizophrenia and continued the denial for service connection for bipolar disorder because the evidence submitted was not new and material.  In a September 2011 decision, the RO assigned a 50 percent rating for PTSD from December 13, 2010.  In February 2012, the Veteran filed a Notice of Disagreement (NOD) in response to the June 2011 and September 2011 rating decisions.  Subsequently, in September 2013, the RO issued a Statement of the Case (SOC), continuing the denial of service connection for schizophrenia and service connection for bipolar disorder.

Thereafter, in a September 2013 decision, the RO assigned a 70 percent rating for PTSD from December 13, 2010.  Subsequently, in September 2013, the RO issued a SOC, which reflected the evaluation of PTSD was increased to 70 percent in a recent rating decision and confirmed and continued that rating.  

A timely substantive appeal was thereafter filed in October 2013 in response to the September 2013 SOC.  Correspondence was also received in November 2013 from the Veteran's attorney disagreeing with the 70 percent rating for the Veteran's PTSD.  

As is explained below in greater detail, new and material evidence has been received sufficient to reopen the previously denied claim for service connection for bipolar disorder.  The reopened claim and the claim for a higher initial rating for PTSD are REMANDED to the Agency of Original Jurisdiction (AOJ), as well as the claim of entitlement to service connection for schizophrenia.  VA will notify the Veteran if further action is required.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  In an unappealed January 2009 rating decision, the RO denied entitlement to service connection for bipolar disorder.  

2.  The evidence received since the RO's January 2009 decision is new, relates to unestablished facts necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim of service connection for bipolar disorder.


CONCLUSIONS OF LAW

1.  The RO's January 2009 denial of service connection for bipolar disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for bipolar disorder.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

In January 2009, the AOJ denied the Veteran's claim of service connection for bipolar disorder.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2014).  The Veteran did not initiate an appeal of the January 2009 rating decision with respect to the denial of service connection for bipolar disorder.  The Veteran also did not submit any statements relevant to this claim within 1 year of the January 2009 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).  Although he disagreed with the January 2009 denial of service connection for bipolar disorder, he did not perfect a timely appeal.  Thus, the January 2009 rating decision became final with respect to the claim.  
The claim of service connection for bipolar disorder may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen his previously denied service connection claim for bipolar disorder on correspondence dated on March 14, 2007, which was date stamped as received by the AOJ on April 17, 2007.  

New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2014).  As relevant to this appeal, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen his claim of service connection for bipolar disorder, the evidence before VA at the time of the prior final AOJ decision in January 2009 consisted of his service treatment records and correspondence from Dr. R.Z., a private psychiatrist.  In the January 2009 decision, the RO specified that Dr. R.Z. confirmed the Veteran was diagnosed with bipolar disorder, finding that although the Veteran currently had a diagnosis of bipolar disorder, the evidence did not suggest that it was related to active service.  Thus, the claim was denied.

The newly received evidence includes additional private treatment records and several psychiatric evaluations.  Significantly, this newly received evidence relates to an unestablished fact necessary to reopen the previously denied claim of service connection for bipolar disorder.  All of this evidence is to the effect that the Veteran's disability may be related to his active service by bolstering a necessary element of a claim for service connection (evidence of a nexus).

The Board observes in this regard that, in Shade v. Shinseki, 24 Vet. App 110 (2010), the Court recently held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  Having reviewed the record evidence, the Board finds that the evidence received since January 2009 is new, because it has not been submitted previously to agency adjudicators, and is material, because it relates to unestablished facts necessary to substantiate the claim of service connection for bipolar disorder.  Because new and material evidence has been received, the previously denied claim of service connection for bipolar disorder is reopened.


ORDER

As new and material evidence has been received, the previously denied claim of service connection for bipolar disorder is reopened; to this extent only, the appeal is granted.


REMAND

The Veteran asserts that his PTSD symptoms are more severely disabling than the current 70 percent rating reflects.  Additionally, he claims service connection for schizophrenia and bipolar disorder.  A review of the record indicates that a new VA examination is necessary before the adjudication of the Veteran's service connection and initial rating claims.

VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability or persistent or recurrent symptoms of disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159 (c)(4) (2014); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In determining whether the threshold outlined in McLendon has been met regarding VA's duty to provide an examination, the Board notes that pertinent evidence of record includes records from the Social Security Administration, which includes various psychiatric evaluations.  The evaluations confirm that the Veteran has been variously found to have depression, not otherwise specified (NOS), anxiety disorder, NOS, attention deficit/hyperactivity disorder, impulse control disorder, NOS, and personality disorder marked by borderline and histrionic traits.  See May 1992 Psychiatric Review from the Social Security Administration.  

A September 1994 private psychiatric examination, from Dr. R.E.M, a neurologist, and Dr. D.P.R., a psychiatrist, provides Axis I diagnoses of possible PTSD, panic disorder with agoraphobia, and dysthymic disorder.   In an April 1996 private psychiatric evaluation, Dr. D.P.R, diagnosed the Veteran with panic disorder with agoraphobia.  At the time of these assessments, the Veteran was not diagnosed with PTSD.  Additionally, as noted in the September 2013 SOC, VA treatment records show a diagnosis of schizophrenia, paranoid type.

The Veteran underwent a VA examination for his PTSD in January 2011 (with a July 2011 addendum opinion) and a subsequent VA examination in December 2011.  The January 2011 VA examination report provides Axis I diagnoses of PTSD, bipolar affective disorder, and polysubstance abuse, in remission.

In order to better ascertain the extent of the Veteran's PTSD and to determine the etiology and nature of any other psychiatric disorder another VA examination should be scheduled, especially in light of the fact that it has been several years since his last examination.  Finally, the record also contains some evidence that the Veteran's psychiatric disorders may be secondary to, or part of, the Veteran's service-connected PTSD.  Accordingly, an examination is also necessary to address the question of service connection for the Veteran's psychiatric disorders other than PTSD.  See McLendon, 20 Vet. App. 79.  

As the Board has reopened and remanded the Veteran's claim of service connection for a psychiatric disorder other than schizophrenia and PTSD, to include bipolar disorder, a determination of which symptoms are attributable respectively to the Veteran's PTSD and any other acquired psychiatric disorders may affect the initial rating for the Veteran's PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when a claimant has both service-connected and nonservice-connected disabilities, VA must attempt to discern the effects of each disability).  Although the January 2011 VA examiner did clarify, which symptoms are attributable to PTSD and which symptoms are attributable to bipolar disorder in a July 2011 addendum opinion, based on the evidence of record, it is not clear which symptoms are attributable to the Veteran's service-connected PTSD and which are attributable to any other non-service-connected psychiatric disorder, or whether any distinction can be made.  Accordingly, on remand, an examination is necessary to clarify the Veteran's symptoms and determine which symptoms are attributable to each condition diagnosed.

Finally, the Veteran's assigned 70 percent rating renders him eligible for schedular consideration of a TDIU rating.  38 C.F.R. § 4.16(a).  In October 2011, the Veteran filed a claim for individual unemployability.  Thereafter, in September 2013 he submitted a VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployabilty).  In a September 2013 decision, the RO denied the claim for individual unemployability finding that the Veteran's evaluation for PTSD was currently under appeal and after a determination of his PTSD claim his claim for individual unemployability may be reconsidered.  

On this record, the Board finds that the issue of TDIU has been reasonably raised as part of the increased rating claim on appeal.  See Roberson v. Principi, 251 F.3d 1378, 1384 (2001) (holding that VA must consider TDIU rating "once a veteran submits evidence of a medical disability and makes a claim for the highest rating possible, and additionally submits evidence of unemployability"); see also Norris (Robert) v. West, 12 Vet.App. 413, 419-21 (1999) (concluding that appellant had presented informal claim for TDIU rating when he had been assigned service-connected rating of at least 60% and record on appeal contained evidence of unemployability due to that disability).  In light of the remand to address the PTSD claim, the TDIU claim must be readjudicated by the agency of original jurisdiction (AOJ) in the first instance.

On remand, attempts should also be made to obtain any outstanding treatment records (VA or private) relevant to the Veteran's appeal.
Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding medical records (VA or private) relevant to the Veteran's claim for a higher rating for PTSD and entitlement to TDIU.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims file.  (Consent to obtain records should be obtained where necessary.)

2.  Thereafter, schedule the veteran for a VA psychiatric examination to determine the current degree of severity of his PTSD and the etiology of any psychiatric disorder.  The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions (to include as reflected in the electronic record).  If the examiner does not have access to Virtual VA and VBMS, any relevant treatment records contained in Virtual VA and VBMS must be printed and associated with the paper claims file so they can be available to the examiner for review. 

(a)  The examiner should identify the nature, frequency, and severity of all current symptoms of PTSD.  The examination report should include a full psychiatric diagnostic assessment including a Global Assessment of Functioning (GAF) score and an explanation of the current levels of psychological, social, and occupational functioning that support the score.  The examiner should specifically comment on the impact of the Veteran's PTSD upon his social and industrial activities including his employability.  The rationale for all opinions expressed must be provided. 

(b)  As to any other psychiatric disorders (other than PTSD), the examiner should identify whether it is at least as likely as not (i.e., probability of 50 percent) that any currently diagnosed psychiatric disorder other than PTSD is attributable to the Veteran's period of active military service.  Specific opinions should be provided as to bipolar disorder and schizophrenia that have been shown as clinical assessments or diagnoses in treatment records.  If it is determined that no psychiatric disorder other than PTSD exists, an explanation for such a conclusion should be provided, which explanation must include reasons for why the clinical assessments previously made were incorrect.

(c)  If the answer to (b) is no, is it at least as likely as not (i.e., probability of 50 percent) that any psychiatric disorder (other than PTSD) is proximately due to (caused by) a service-connected disability, to include PTSD?

(d)  If the answer to (c) is no, is it at least as likely as not (i.e., probability of 50 percent) that any currently diagnosed psychiatric disorder (other than PTSD) has been made chronically worse beyond its normal progression by a service-connected disability, to include PTSD? 

If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (i.e., a baseline) before the onset of the aggravation. 

The examiner is requested to provide a complete rationale for every opinion expressed, based on the evidence of record, the examiner's experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidentiary development would permit such an opinion to be made.

To the extent possible, the examiner should distinguish the manifestations of the Veteran's service-connected PTSD and any other psychiatric disorders.

3.  Review the Veteran's VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  If and only if it is determined that the Veteran has not earned substantially gainful employment for any time during the appeal period, arrange for the Veteran to undergo VA examination, by an appropriate physician, to assist in determining whether the Veteran's PTSD has rendered him unable to obtain and maintain substantially gainful employment. 

Based on examination of the Veteran, and review of the record, the examiner should describe the functional effects that the Veteran's PTSD has on his ability to perform the activities of daily living, to include the mental acts required for substantially gainful employment. 

In responding to the above, the examiner must consider all 
pertinent evidence and assertions, to particularly include the 
Veteran's employment history, his educational history, and 
the mental ability required to earn substantially gainful employment consistent with his education and occupational background.
All examination findings, along with complete, clearly stated rationale for the conclusions reached must be provided.

4.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  (Consideration should be given to a higher initial rating for PTSD before adjudicating the TDIU claim.)  If a benefit sought is not granted, the Veteran and his attorney should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


